Citation Nr: 0328782	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  95-38 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Eric C. Conn, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to January 
1972.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2003, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, so as to ensure compliance 
with the holding of the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (finding that 38 C.F.R. § 19.9(a)(2) (2003), 
which provided only a 30-day response period for the 
submission of evidence, was invalid because it was contrary 
to 38 U.S.C.A. § 5103(b) (West 2002), as providing the 
claimant one year to submit evidence.)  Following the RO's 
issuance of a supplemental statement of the case to the 
veteran in July 2003, the case was returned to the 
undersigned for further review.


REMAND

Upon return of the case, it is apparent that on remand the RO 
has not to date determined whether the veteran was engaged in 
combat with the enemy while in service and, if so, whether 
the provisions of 38 U.S.C.A. § 1154 (West 2002) provide a 
basis for a grant of the requested benefit.  See VAOPGCPREC 
12-99, 65 Fed. Reg. 6257 (2000).  To date, it is noted that 
no consideration has been afforded by the RO as to 
38 U.S.C.A. § 1154, notwithstanding indications within the 
veteran's Department of Defense Form 214, Report of Transfer 
or Discharge, that he served in Vietnam from April 1970 to 
April 1971 and received the Bronze Star Medal, among others.  

In Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996), it 
was held that 38 U.S.C.A. § 1154(b) sets out a three-step 
test:  First, it must be determined if a veteran has 
submitted satisfactory lay or other evidence of service 
incurrence of an injury; second, to decide if such evidence 
is satisfactory, it must be determined if the evidence 
proffered is consistent with the circumstances, conditions, 
or hardships of the service; and, third, if steps one and two 
are satisfied, the veteran gains a rebuttable factual 
presumption of "service-connection," which can only be upset 
by clear and convincing evidence to the contrary supplied by 
the Government.  

On an unrelated matter, it is noteworthy that, during the 
pendency of this claim, a significant change in the law was 
enacted; specifically, The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The 
VCAA significantly added to the statutory law concerning the 
VA's duties when processing claims for VA benefits.  This law 
redefined the obligations of VA with respect to its duty to 
assist and added an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  

The record shows that as part of its March 2002 memorandum to 
its now defunct evidence development unit, the Board, in 
response to April 2001 order of the United States Court of 
Appeals for Veterans Claims, sought to undertake compliance 
with VCAA in conjunction with the claim in question.  In the 
Board's August 2002 VCAA compliance letter the veteran was 
afforded appropriate "Quartuccio sufficient" notice of the 
VCAA.  This included notice of what evidence was needed to 
substantiate his claim, notice of what portion of that 
necessary evidence he was required to submit, and notice of 
what portion of that evidence VA will secure.  See Quartuccio 
v. Principi, 16 Vet. App. 183(2002).  Therein, the Board 
requested that the veteran submit any additional evidence or 
authorization to obtain such evidence within 60 days of its 
August 2002 letter. 

In September 2003, the Federal Circuit in Paralyzed Veterans 
of America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007-10, 2003 U.S. App. LEXIS 19540 (Fed. Cir. Sep. 22, 
2003), held that the provisions of 38 C.F.R. § 3.159(b)(1) 
which authorized VA to enter a decision if a response to a 
VCAA notice letter was not filed with VA within 30 days was 
invalid as contrary to the provisions of 38 U.S.C.A. 
§ 5103(a).  As such, remand is required to ensure compliance 
with 38 U.S.C.A. § 5103.

Accordingly, this matter is again REMANDED to the RO for the 
following:

1.  The RO must provide notice to the 
veteran that he has one year to submit 
pertinent evidence needed to 
substantiate his claim.  The date of 
mailing this letter to the veteran 
begins the one-year period.  Also, 
inform the veteran that the RO will hold 
the case in abeyance until the one-year 
period has elapsed, or until he waives 
in writing the remaining term.  Inform 
him too that submitting additional 
evidence is insufficient to waive the 
one-year waiting period.  Further, 
regardless whether the veteran submits 
additional evidence or argument in 
support of his claim, if he desires to 
expedite Board review of his claim, the 
veteran must personally and specifically 
waive in writing any remaining response 
time.  PVA.

2.  Thereafter, the RO should determine 
initially whether the veteran was engaged 
in combat with the enemy during his period 
of service, see VAOPGCPREC 12-99, 65 Fed. 
Reg. 6257 (2000), following which the RO 
should readjudicate the veteran's claim of 
entitlement to service connection for a 
left ankle disorder, on the basis of all 
the evidence on file and all governing 
legal authority, including the VCAA and, 
as applicable, 38 U.S.C.A. § 1154.  If the 
benefit sought on appeal is not granted, 
the veteran and his attorney should be 
provided with a supplemental statement of 
the case which should include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of the claim 
in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



